 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1152 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2010 
Ms. Moore of Wisconsin (for herself and Mr. Berman) submitted the following resolution; which was referred to the Committee on Education and Labor 
 
RESOLUTION 
Celebrating Volunteers in Service to America (VISTA) on its 45th anniversary and recognizing the national service program’s contribution to the fight against poverty. 
 
 
Whereas Volunteers in Service to America (VISTA) has made an extraordinary contribution to alleviating poverty and improving society in the United States since the program began in 1965; 
Whereas more than 175,000 people in the United States of all ages and walks of life have answered VISTA’s call to devote a year of full-time service living and working in low-income communities to help eradicate poverty; 
Whereas VISTA members helped create many successful and sustainable community initiatives in the United States, including Head Start centers, credit unions, and neighborhood watch groups, and VISTA alumni are serving in leadership positions in government, private, and nonprofit sectors; 
Whereas VISTA, which became part of AmeriCorps in 1993 and is administered by the Corporation for National and Community Service, annually engages more than 7,000 members in helping more than 1,000 local organizations build sustainable antipoverty programs; 
Whereas AmeriCorps VISTA members improve the lives of the Nation’s most vulnerable citizens by fighting illiteracy, improving health services, reducing unemployment, increasing housing opportunities, reducing crime and recidivism, and expanding access to technology; 
Whereas AmeriCorps VISTA members develop programs, recruit community volunteers, generate resources, manage projects, and otherwise build the capacity of nonprofit organizations to become sustainable, thereby strengthening the nonprofit sector in low-income communities; 
Whereas AmeriCorps VISTA members generate more than $100,000,000 in cash and in-kind resources annually for organizations across the United States and recruit and manage more than 1,000,000 volunteers who provide 10,000,000 hours of community service for local organizations; and 
Whereas AmeriCorps VISTA acted swiftly to implement the American Recovery and Reinvestment Act, engaging more than 3,700 members in distressed communities to provide foreclosure prevention and financial counseling, expand college access, and support health care and independent living services: Now, therefore, be it 
 
That the House of Representatives— 
(1)commends the more than 175,000 men and women who have served in Volunteers in Service to America (VISTA) for their dedication and commitment to the fight against poverty;  
(2)recognizes VISTA members for leveraging human, financial, and material resources to increase the capacity of thousands of low-income areas across the United States to address challenges and improve their lives and communities; and 
(3)encourages VISTA’s continued commitment to creating and expanding programs designed to bring individuals and communities out of poverty. 
 
